Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 5-11 and 15-20 have been examined.

Allowable Subject Matter

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the claim objections.

Priority
Acknowledgement is made of Applicant’s claim of priority based on application 13/493,839 filed on 06/11/2012 and application 14/800,540 filed on 07/15/2015.
Information Disclosure Statement
The IDSs received on 2/17/2021, 8/27/2020 have been entered and references cited within considered.
Response to Arguments
Applicant's arguments filed on 2/17/2021 (hereinafter remarks) have been fully considered but they are moot in view of new ground of rejection necessitated by Applicant’s amendment.
Claim Objection

	Claims 6 and 16 are objected to for the following typographical error: Claims 6 (line 4) and 16 (line 4), “the subsequent” should be “the subsequent request”.
Double Patenting 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to  

 	
Instant Application
1.  A method comprising:
receiving a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a requested resource associated with a resource identifier;

parsing, at the DNS server component, pre-processing information from in the DNS query, wherein the pre-processing information includes information for processing a subsequent request by the client computing device, wherein the pre-processing information comprises identification of both an original content provider and the requested resource;

resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and

implementing, at the DNS server component, the identified pre-processing information by determining, by the DNS server component, based 

6.The method as recited in Claim1, wherein the pre-processing information includes instructions for the DNS server component to send to the original content provider parsed from the DNS query to open a communications channel in anticipation of the subsequent by the client computing device.







1.A method comprising:

receiving a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a requested resource associated with a resource identifier;

identifying, at the DNS server component, pre-processing information corresponding to the request resource, wherein the pre-processing information includes information for processing a subsequent request by the client computing device;







resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and

implementing, at the DNS server component, the identified pre-processing information by determining, by the DNS 

2.The method as recited in claim 1, wherein the pre-processing information includes identification of an origin server corresponding to the requested resource.

3.The method as recited in claim 1, wherein the preprocessing information includes identification of the requested resource from the DNS query.

4.The method as recited in claim 1, wherein the preprocessing information includes instructions to preload the dynamic content

5.The method as recited in claim 1, wherein the pre-processing information includes instruction to open a communication channel


1.A method comprising: 

obtaining a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a requested resource associated with a resource identifier; 

parsing, at the DNS server component, a DNS portion of the associated resource identifier to identify pre-processing information corresponding to the requested resource; 











resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and 

implementing, at the DNS server component, the identified pre-processing information by directly transmitting the pre-

2. The method as recited in claim 1, wherein the pre-processing information includes identification of an origin server corresponding to the requested resource. 
 3. The method as recited in claim 1, wherein the pre-processing information includes identification of the requested resource. 
 4. The method as recited in claim 1, wherein implementing the identified pre-processing information further comprises determining whether the requested resource is cacheable.

7. The method as recited in claim 4, wherein implementing the identified pre-processing information further comprises transmitting instructions to the original content provider to open a communication channel between an origin server of the original content provider and the selected cache server component if the requested content is determined not to be cacheable.






Claims 1 and 6 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent 10225362 in view of Challenger. Although claims 1 and 4 of U.S. Patent 10225362 claim instructions to preload the dynamic content, however, claims 1 and 4 of U.S. Patent 10225362 do not claim transmitting, by the DNS server component, the instructions to the selected cache server component to preload content from the original content provider.  Challenger teaches implementing, at the DNS server component, the identified pre-processing information and transmitting, by the DNS server component, instructions to the selected cache server component to preload the content from the original content provider ([19], [26]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include Challenger’s teaching because by doing so it would allow the web content made available to the client more efficiently (abstract, [19]). Although claim 1-5 of U.S. Patent 10225362 in view of Challenger do not claim parsing, however Challenger teaches that the request query (e.g., DNS request query) is implemented using network packet ([7]).  The concept of parsing network packet (e.g., break into parts such as header and payload) is well-known in the art as evident by Melamed’s teaching ([81], e.g., parsing of request).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parsing because by doing so it would allow data in a request to be efficiently transferred and obtained by the receiver via the network as packet(s).

Claim 1 and 6 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7 and 9 of U.S. Patent 9154551 in view of Melamed. Although claims 1-4, 7 and 9 of U.S. Patent 9154551 do not claim the requested resource includes dynamic content.  Melamed teaches the requested resource includes dynamic content [Fig. 2, step 206, 210, and 212, para. 102-105].It would have been obvious to one of ordinary skill in the art at the time the invention was made to include Melamed’s teaching because by doing so it would avoid the unnecessary pre-fetch process when the user is requesting static resource that have been cached previously, thereby enhancing system resource utilization.  Except for the identified elements above, claim claims 1-4, 7 and 9 of U.S. Patent 9154551 contains every elements of claims 1 and 6 in the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier claims and as such are unpatentable over non-provisional obvious-type double patenting.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
s 1, 5, 8-11 and 15, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challenger et al, US PUB 2005/0240574, in view of Melamed et al, US PUB 2004/0128346.
As per Claim 1, Challenger discloses a method comprising: receiving a DNS query from a client computing device at a DNS server component (Challenger discloses DNS server 315 receives a DNS request (equated to DNS query) from client 305 [Fig. 3, para. 26].), wherein the DNS query corresponds to a requested resource associated with a resource identifier (Challenger discloses the requested resources are identified in the DNS request [para. Wand 23]. i.e. the DNS request is related to a requested resource associated with a resource identifier.); identifying, at the DNS server component, pre-processing information included in the DNS query, wherein the pre-processing information includes information for processing a subsequent request by the client computing device (Challenger discloses a DNS monitor integrated in the DNS server [para. 25]. The DNS monitor detects the DNS request, and sends a pre-fetch request (equated to pre-processing information) to the web cache so that the web cache can prepare content soon to be requested [Fig. 3, para. 26]. Challenger discloses the resources to be pre-fetched may be explicitly determined based upon a bit pattern within the resource lookup request 140 (DNS query), or based on context of the resource lookup request 140 [para. 23] Note that the pre-fetch information includes resources to be pre-fetched [para. 23-24].), wherein the pre-processing information comprises identification of both an original content provider and the requested resource (Challenger discloses the DNS monitor 310 requests the web cache 320 to send an HTTP request to the web server 325 (equated to an original content provider) [Fig. 3, para. 26]. i.e. the pre-processing request identifies the web server 325. Furthermore, Challenger discloses the pre-processing information also includes identification of the resources to be pre-fetched [para. 23].) resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device (The DNS server 315 sends a DNS [Fig. 3, para. 26]. i.e. DNS response includes selected cache server information.), wherein the DNS server component and the cache server component are different. (DNS server 315 is different from web cache 320 [Fig. 3].)
However, Challenger does not expressly disclose implementing, at the DNS server component, the identified pre-processing information by determining, by the DNS server component, based at least in part on the pre-processing information, that the requested resource includes dynamic content and transmitting, by the DNS server component, instructions to the selected cache server component to preload the dynamic content from the original content provider.
Melamed discloses determining whether a requested resource is static resource [Fig. 2, step 206, para. 101]. When the requested resource is static the cached copy is used to fulfill the user request [Fig. 2, step 208, para. 101]. When the requested resource is dynamic resource and TTL < age, the resource is fetch from the original server [Fig. 2, step 206, 210, and 212, para. 102-105].
As discussed above, Challenger discloses pre-fetching the web cache when the DNS monitor detects a DNS request [Fig. 3, para. 26]. One of ordinary skill in the art would readily recognize that the web cache may already have static resources cached and it is not necessary to pre-fetch static resources again from the original server. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the method of determining whether the requested resource is static or dynamic, and to pre-fetch the requested resource from the original server when the requested resource is dynamic resource as disclosed by Melamed into the system of Challenger in order to avoid the unnecessary pre-fetch process when the user is requesting static resource that have been cached previously, thereby enhancing Challenger’s system resource utilization.
implementing, at the DNS server component, the identified pre-processing information by determining, by the DNS server component, based at least in part on the pre-processing information, that the requested resource includes dynamic content and transmitting, by the DNS server component, instructions to the selected cache server component to preload the dynamic content from an original content provider.
Although Challenger teaches identifying, at the DNS server component, pre-processing information included in the DNS query, wherein the pre-processing information includes information for processing a subsequent request by the client computing device (Challenger discloses a DNS monitor integrated in the DNS server [para. 25]. The DNS monitor detects the DNS request, and sends a pre-fetch request (equated to pre-processing information) to the web cache so that the web cache can prepare content soon to be requested [Fig. 3, para. 26]. Challenger discloses the resources to be pre-fetched may be explicitly determined based upon a bit pattern within the resource lookup request 140 (DNS query), or based on context of the resource lookup request 140 [para. 23] Note that the pre-fetch information includes resources to be pre-fetched [para. 23-24].), however Challenger did not specifically teaches parsing the query.  Challenger did teaches that the request query is implemented using network packet ([7]).  The concept of parsing network packet is well-known in the art as evident by Melamed’s teaching ([81], e.g., parsing of request).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parsing in Challenger’s and Melamed’s system in order to allow request in Challenger’s and Melamed’s system to be efficiently transferred and obtained by the receiver via the network as packet(s).

wherein the pre-processing information includes instructions to preload the dynamic content. (As discussed above, Challenger discloses the pre-fetch request instructs the web cache to preload the requested resource from the web server [Fig. 3, para. 26]. Melamed discloses instructing the preload of the dynamic content [Fig. 2, step 206, 210, and 212, para. 102-105]. See above discussion for incorporating Melamed into Challenger.)
As per Claim 8, Challenger and Melamed further disclose wherein implementing the identified pre-processing information further comprises transmitting instructions to the selected cache server component to open a communications channel between two or more nodes of a content delivery network associated with the selected cache server component. (As discussed above, Challenger discloses sending the pre-fetch request to the web cache 320 to start a pre-fetch communication between the web cache and the web server [Fig. 3, para.26]. In other words, the pre-fetch request instructs the cache to open a communication channel between the cache and the web server (i.e. between two nodes of a content delivery network).)
As per Claim 9, Challenger and Melamed further disclose wherein implementing the identified pre-processing information further comprises transmitting instructions to the selected cache server component to open a communications channel between the selected cache server component and an origin server of the original content provider. (As discussed above, Challenger discloses sending the pre-fetch request to the web cache 320 to start a pre-fetch communication between the web cache and the web server [Fig. 3, para. 26]. In other words, the pre-fetch request instructs the cache to open a communication channel between the cache and the web server (equated to an origin server of the original content provider).)

wherein implementing the identified pre-processing information further comprises transmitting instructions to the original content provider to open a communications channel between an origin server of the original content provider and the selected cache server component. (As discussed above, Challenger discloses sending the pre-fetch request to the web cache 320 to start a prefetch communication between the web cache and the web server [Fig. 3, para. 26]. In other words, the pre-fetch request instructs the web server to open a communication channel between the web server and the web cache.)
As per Claim 11, Challenger discloses a system [Fig. 37 comprising: a DNS server component [Fig. 3, ref. 315] implemented by a computing device [para. 29], wherein the DNS server component is operable to: receive a DNS query from a client computing device at a DNS server (Challenger discloses DNS server 315 receives a DNS request (equated to DNS query) from client 305 [Fig. 3, para. 26].), wherein the DNS query corresponds to a requested resource associated with a resource identifier (Challenger discloses the requested resources are identified in the DNS request [para. Wand 23]. i.e. the DNS request is related to a requested resource associated with a resource identifier.); identify pre-processing information included in the DNS query, wherein the pre-processing information includes information for processing a subsequent request by the client computing device (Challenger discloses a DNS monitor integrated in the DNS server [para. 25]. The DNS monitor detects the DNS request, and sends a pre-fetch request (equated to pre-processing information) to the web cache so that the web cache can prepare content soon to be requested [Fig. 3, para. 26]. Challenger discloses the resources to be pre-fetched may be explicitly determined based upon a bit pattern within the resource lookup request 140 (DNS query), or based on context of the resource lookup request 140 [para. 23] Note that the pre-fetch information includes resources to be pre-fetched [para. 23-24].) wherein the pre-processing information comprises identification of both an original content provider and the requested resource (Challenger discloses the DNS monitor 310 requests the web cache 320 to send an HTTP request to the web server 325 (equated to an original content [Fig. 3, para. 26]. i.e. the pre-processing request identifies the web server 325. Furthermore, Challenger discloses the pre-processing information also includes identification of the resources to be pre-fetched [para. 23].) resolve the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device (The DNS server 315 sends a DNS response to the client 305, and then the client 305 sends a request to the web cache based on the DNS response. [Fig. 3, para. 26]. I.e. DNS response includes selected cache server information.), wherein the DNS server component and the cache server component are different. (DNS server 315 is different from web cache 320 [Fig. 3].)
However, Challenger does not expressly disclose implement the identified pre-processing information by determining, based at least in part on the pre-processing information, that the requested resource includes dynamic content and transmit instructions to the selected cache server component to preload the dynamic content from the original content provider.
Melamed discloses determining whether a requested resource is static resource [Fig. 2, step 206, para. 101]. When the requested resource is static the cached copy is used to fulfill the user request [Fig. 2, step 208, para. 101]. When the requested resource is dynamic resource and TTL < age, the resource is fetch from the original server [Fig. 2, step 206, 210, and 212, para. 102-105].
As discussed above, Challenger discloses pre-fetching the web cache when the DNS monitor detects a DNS request [Fig. 3, para. 26]. One of ordinary skill in the art would readily recognize that the web cache may already have static resources cached and it is not necessary to pre-fetch static resources again from the original server. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the method of determining whether the requested resource is static or dynamic, and to pre-fetch the requested resource from the original server when the requested resource is dynamic resource as disclosed by Melamed into the system of Challenger in order to avoid the 
After incorporating Melamed’s teaching into Challenger, the DNS server would determine whether the requested resource is static or dynamic, and to request pre-fetch of the requested resource from the original server to the web cache when the requested resource is dynamic resource. In other words, Challenger in view of Melamed discloses implement the identified pre-processing information by determining, based at least in part on the pre-processing information, that the requested resource includes dynamic content and transmit instructions to the selected cache server component to preload the dynamic content from the original content provider.
Although Challenger teaches identifying, at the DNS server component, pre-processing information included in the DNS query, wherein the pre-processing information includes information for processing a subsequent request by the client computing device (Challenger discloses a DNS monitor integrated in the DNS server [para. 25]. The DNS monitor detects the DNS request, and sends a pre-fetch request (equated to pre-processing information) to the web cache so that the web cache can prepare content soon to be requested [Fig. 3, para. 26]. Challenger discloses the resources to be pre-fetched may be explicitly determined based upon a bit pattern within the resource lookup request 140 (DNS query), or based on context of the resource lookup request 140 [para. 23] Note that the pre-fetch information includes resources to be pre-fetched [para. 23-24].), however Challenger did not specifically teaches parsing the query.  Challenger did teaches that the request query is implemented using network packet ([7]).  The concept of parsing network packet is well-known in the art as evident by Melamed’s teaching ([81], e.g., parsing of request).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parsing in Challenger’s and Melamed’s system in order to allow request in Challenger’s and Melamed’s system to be efficiently transferred and obtained by the receiver via the network as packet(s).
wherein the preprocessing information includes instructions to preload the dynamic content. (As discussed above, Challenger discloses the pre-fetch request instructs the web cache to preload the requested resource from the web server [Fig. 3, para. 26]. Melamed discloses instructing the preload of the dynamic content [Fig. 2, step 206, 210, and 212, para. 102-105]. See above discussion for incorporating Melamed into Challenger.)
As per Claim 18, Challenger and Melamed further disclose wherein implementing the identified pre- processing information further comprises transmitting instructions to the selected cache server component to open a communications channel between two or more nodes of a content delivery network associated with the selected cache server component. (As discussed above, Challenger discloses sending the pre-fetch request to the web cache 320 to start a pre-fetch communication between the web cache and the web server [Fig. 3, para. 26] In other words, the pre-fetch request instructs the cache to open a communication channel between the cache and the web server (i.e. between two nodes of a content delivery network).)
As per Claim 19, Challenger and Melamed further disclose wherein implementing the identified pre-processing information further comprises transmitting instructions to the selected cache server component to open a communications channel between the selected cache server component and an origin server of the original content provider. (As discussed above, Challenger discloses sending the pre-fetch request to the web cache 320 to start a pre-fetch communication between the web cache and the web server [Fig. 3, para. 26]. In other words, the pre-fetch request instructs the cache to open a communication channel between the cache and the web server (equated to an origin server of the original content provider).)
As per Claim 20, Challenger and Melamed further wherein implementing the identified pre- processing information further comprises transmitting instructions to the original content provider to open a communications channel between an origin server of the original content provider and the selected cache server component. (As discussed above, Challenger discloses sending the pre-fetch request to the web cache 320 to start a pre-fetch communication between the web cache and the web server [Fig. 3, para. 26]. In other words, the pre-fetch request instructs the web server to open a communication channel between the web server and the web cache.)
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challenger and  Melamed  in view of Vange et al, U. S. Patent Application Publication 2002/0007404 (hereinafter Vange).
As per Claim 7, although Challenger and Melamed disclose wherein the pre-processing information includes instructions for the requested resource, however Challenger and Melamed do not teaches converting the requested resource into the appropriate file format.  Vange teaches to commence converting the requested resource into the appropriate file format for responding to the subsequent request by the client computing device. ([24])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Vange’s teaching into Challenger’s and Melamed’s system in order to allow cached content to be in the preferred format such that subsequent request can be filled from cache without required formatting processes, thus providing faster response time for processing a request in Challenger’s and Melamed’s system.  
As per Claim 17, although Challenger and Melamed disclose wherein the pre-processing information includes instructions for the requested resource, however Challenger and Melamed do not teaches converting the requested resource into the appropriate file format.  Vange teaches to commence converting the requested resource into the appropriate file format for responding to the subsequent request by the client computing device. ([24])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454